Name: Commission Regulation (EEC) No 3553/84 of 18 December 1984 concerning the quantities of sheepmeat and goatmeat products which may be imported from Romania during 1984
 Type: Regulation
 Subject Matter: trade;  international trade;  animal product;  Europe
 Date Published: nan

 19 . 12. 84 Official Journal of the European Communities No L 331 /21 COMMISSION REGULATION (EEC) No 3553/84 of 18 December 1984 concerning the quantities of sheepmeat and goatmeat products which may be imported from Romania during 1984 Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 84/633/EEC of 11 December 1984 authorizing the Commission , in the context of the voluntary restraint agreements on trade in the sheepmeat and goatmeat sector between the European Economic Community and 12 non-member States , to convert for the purposes of the smooth operation of trade, live animals into fresh or chilled meat or fresh or chilled meat into live animals within the quantities agreed ('), and in particular Article 1 ( 1 ) thereof ; Whereas, under an Agreement concluded with the Community, Romania has undertaken to restrict its exports of sheepmeat and goatmeat to the Community to annual quantities of 475 tonnes of live animals, expressed as carcase weight bone-in , and of 75 tonnes of fresh and chilled meat ; Whereas Romania has asked the Community to convert the 75 tonnes of fresh and chilled meat that may be exported to the Community in 1984 into 75 tonnes of live animals expressed as carcase weight bone-in ; whereas the extremely limited quantity covered by the request will not disturb the Commu ­ nity market ; whereas the market situation is such that the application can be granted ; Article 1 The quantity of live sheep and goats other than pure ­ bred breeding animals falling within subheading 01.04 B of the Common Customs Tariff that may be imported from Romania in 1984, under the Agree ­ ment concluded with that country, shall be 550 tonnes expressed as carcase weight bone-in . The quantity of fresh and chilled sheepmeat and goat ­ meat falling within subheading 02.01 A IV a) of the Common Customs Tariff that may be imported from Romania in 1984, under the Agreement concluded with that country, shall be nil . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1984. For the Commission Poul DALSAGER Member of the Commission (') See page 32 of this Official Journal .